              Case 1:19-cv-00130 Document 1 Filed 01/18/19 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
do UNITED STATES DEPARTMENT
OF JUSTICE, MONEY LAUNDERING
AND ASSET RECOVERY SECTION,
1400 NEW YORK AVENUE, N.W.,
WASHINGTON, D.C. 20005

                Plaintiff,

               V.                                             Case No. 19-CV-

THREE SUMS TOTALING $612,168.23
IN SEIZED UNITED STATES CURRENCY

                Defendants in rem.


                    VERIFIED COMPLAINT FOR FORFEITURE IN REM

        Plaintiff, United States of America, by and through its undersigned attorneys, brings this

Verified Complaint in a civil action in rem to condemn and forfeit the above-listed defendant

property to the use and benefit of the United States of America in accordance with Rule G of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions. In support

of its cause, Plaintiff states and alleges as follows:

                                   NATURE OF THE ACTION

        1.      This is a civil forfeiture action against United States currency involved in and

traceable to violations of the International Emergency Economic Powers Act of 1977 (hereafter,

"IEEPA"), 50 U.S.C. §§ 1701-1706, as well as the Money Laundering Control Act of 1986, 18

U.S.C. §§ 1956(a)(2)(A) and 1956(h). Violating IEEPA is a specified unlawful activity for




                                                   1
              Case 1:19-cv-00130 Document 1 Filed 01/18/19 Page 2 of 15




money laundering charges pursuant to 18 U.S.C. 1956(c)(7)(D). These funds are subject to

forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(A), (C), and 984.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over an action commenced by the United States

pursuant to 28 U.S.C. § 1345 and over an action for forfeiture pursuant to 28 U.S.C. § 1355(a).

       3.      Venue for this action is proper in this district pursuant to 28 U.S.C.

§ 1355(b)(1)(A) because acts or omissions giving rise to the forfeiture occurred in this district.

                                    DEFENDANTS IN REM

       4.      The defendants in rem consist of the following (collectively referred to hereafter

as the "Subject Funds"):

               a. the sum of $229,203.38 in United States currency, plus accrued interest,

                   formerly located at Citibank N.A., seized on or about August 14, 2017, and

                   assigned an asset identification number ending in 5264 by the U.S.

                   Department of Justice, (hereafter, "SUM A");

               b. the sum of $22,964.85 in United States currency, plus accrued interest,

                   formerly located at Societe Generale (New York), seized on or about

                   November 20, 2017, and assigned an asset identification number ending in

                   6594 by the U.S. Department of Justice (hereafter, "SUM B").

               c. the sum of $360,000.00 in United States currency, plus accrued interest,

                   formerly located at Citibank N.A., seized on or about November 20, 2017, and

                 • assigned an asset identification number ending in 7468 by the U.S.

                   Department of Justice (hereafter, "SUM C").




                                                 2
             Case 1:19-cv-00130 Document 1 Filed 01/18/19 Page 3 of 15




       5.      Pursuant to a seizure warrant issued by this Court, the defendants in rem were

seized in the Southern District of New York and then transferred to the possession and custody

of the United States Marshals Service, specifically, the United States Marshal Division for the

District of Columbia, where they remain. In light of these seizures, the United States requests

the issuance of an arrest warrant in rem signed by the Clerk of Court for each defendant in rem.

See Supplemental Rule G(3)(b)(i).

                                        BACKGROUND

       6.      At the time of seizure, SUM A consisted of an attempted wire transfer of funds

between a Double Gamma (Ghana) Limited (hereafter, "Double Gamma") account ending in

0306 at GCB Bank in Ghana, and an AJC Trading FZC (herafter, "AJC") account ending in 3702

at Emirates Islamic Bank in the United Arab Emirates.

       7.      At the time of seizure, SUM B consisted of an attempted wire transfer of funds

between an SRG Industries (Ghana) Ltd. (hereafter, "SRG") account ending in 6230 at Standard

Trust Bank in Ghana, and an Societe Pour Le Compoundage en Cote D'Ivoire (hereafter,

"SCCI") account ending in 5992 at Societe Generale in Ivory Coast.

       8.      At the time of seizure, SUM C consisted of an attempted wire transfer of funds

between a Ramani Distribution Company, Ltd. (hereafter, "Ramani") account ending in 4881 at

Access Bank GH Ltd in Ghana, and a Kien Giang Import and Export (hereafter, "Kien") account

ending in 4013 at Joint Stock Commercial Bank for Development and Investment in Vietnam.

       9.      On or about October 9, 2017, administrative forfeiture proceedings were

commenced against the Subject Funds.

       10.     On or about October 23, 2018, Solicitor Colin Russell of Ankamah Russell Law,

118 Piccadilly, Mayfair, London W1J7NW United Kingdom, inter alia, filed a claim for SUM A



                                                3
              Case 1:19-cv-00130 Document 1 Filed 01/18/19 Page 4 of 15




on behalf of Hussein Jaber and Double Gamma, for SUM B on behalf of Hussein Jaber and

SRG, as well as for SUM C on behalf of Hussein Jaber and Ramani.

       11.     M part of the claim, Hussein Jaber signed and dated "16th October 2018"

underneath the following statements, entitled "Sworn Notice of Representation":

"I have retained the above-named attorney to represent me in this matter. I have reviewed the

foregoing claim and found that its contents are accurate to the best of my information and belief.

I declare under penalty of perjury that the foregoing information is true and correct."

       12.     The claim is also signed by Solicitor Russell above the statement: "WITH THE

FULL AUTHORITY FROM SRG INDUSTRIES (GHANA) LTD..."

       13.     Attached to the claim are purported invoices, shipping records, and other

documentation of sales transactions between Double Gamma (Ghana) Ltd of Comm 9, Behind

Winners Chapel, Tema, Ghana, as well as AJC Trading Co Ltd. of Q1-05-143/A, P.O. Box 9146,

Sharjah, United Arab Emirates.

       14.     Also attached to the claim is a purported payment request on Double Gamma

letterhead to "GCB BANK TEMA BRANCH", signed "Ali Jaber (Director)", asking the bank

manager to transfer SUM A from Double Gamma's account to AJC Trading FZC's account

ending in 3702 at Emirates Islamic Bank in Riga, United Arab Emirates.

        15.    The claim also includes invoices, shipping records, and other documentation of a

purported transaction between SCCI and SRG regarding SUM B.

        16.    Regarding SUM C, the claim includes invoices, shipping records, and other

documentation of a purported transaction between Ramani and Kien. One document is a funds

transfer request on Ramani letterhead, signed "Hussein Jaber", requesting Access Bank in Tema,

Ghana to wire $360,000.00 to Kien from Ramani's account ending in 4881.



                                                 4
                Case 1:19-cv-00130 Document 1 Filed 01/18/19 Page 5 of 15




                                             IEEPA SANCTIONS

        17.         The United States Department of the Treasury, Office of Foreign Assets Control

(hereafter, "OFAC"), which is located in the District of Columbia, administers and enforces

economic and trade sanctions against certain foreign countries, entities, and individuals in

accordance with IEEPA and associated regulations and orders, including Executive Order 13224

and the Global Terrorism Sanctions Regulations, Title 31, Code of Federal Regulations, Part 594

(hereafter, "GTSR").

        18.         The penalties section of IEEPA, 50 U.S.C. § 1705, makes it "unlawful for a

person to violate, attempt to violate, conspire to violate, or cause a violation of any license,

order, regulation, or prohibition" issued under IEEPA.

        19.         Following the terrorist attacks of September 11, 2001, President George W. Bush

issued Executive Order 13224 pursuant to IEEPA and other statutes, declaring a national

emergency with respect to the threat to the national security, foreign policy, and economy of the

United States posed by grave acts of terrorism and threats of terrorism committed by foreign

terrorists.   See   66 Fed. Reg. 49079 (Sept. 23, 2001).

        20.         To implement Executive Order 13224, OFAC issued the GTSR, which

immediately prohibited all U.S. persons and entities from engaging without a license in any

transactions with, or for the benefit of, certain designated persons or entities, known as Specially

Designated Global Terrorists (hereafter, "SDGTs"), and immediately blocked all assets of

SDGTs. 31 C.F.R. Part 594. As a result, it is illegal for any U.S. person or entity to engage in

any transaction not only with a designated SDGT, but also with any undesignated third-party

entity or person acting on behalf of the designated SDGT without first obtaining a license from

OFAC.



                                                    5
             Case 1:19-cv-00130 Document 1 Filed 01/18/19 Page 6 of 15




             SPECIFIC PERSONS AND ENTITIES DESIGNATED AS SDGTS

       21.     On May 27, 2009, OFAC designated Kassim Tajideen as an SDGT pursuant to

IEEPA and Executive Order 13224 based on his significant financial support of the Hizbollah

terrorist organization. On December 9, 2010, OFAC designated his brother, Husayn Tajideen as

an SDGT for the same reasons. At all times since their respective designation dates until today,

both individuals have remained SDGTs.

       22.     Also on December 9, 2010, OFAC designated, among others, the following six

companies as SDGTs: (1) TAJCO; (2) Congo Futur; (3) Grupo Arosfran Empreendimentos E

Participacoes SARL (hereafter, "Arosfran"); (4) Afri Belg Commercio E Industrial LDA

(hereafter, "Afri Belg"), (5) Golfrate Holdings (Angola) LDA (herafter, "Golfrate"); and (6)

Ovlas Trading S.A., pursuant to IEEPA and Executive Order 13224. The companies were

designated after being identified as being owned by, controlled by, or operated for the benefit of,

the OFAC-designated Tajideen brothers. At all times since their designation date until today, all

of these entities have remained SDGTs.

       23.     At all times relevant to this Verified Complaint, TAJCO was a multinational

company owned by and for the benefit of Kassim Tajideen, Husayn Tajideen, and others.

TAJCO was composed of several subsidiary and sibling entities, including Taj co Company

Limited in Banjul, Gambia. Husayn Tajideen managed the daily operations of the company in

Gambia. Other family members and employees operated the company on behalf of Kassim

Tajideen and Husayn Tajideen in Lebanon, Sierra Leone, and elsewhere.

       24.     At all times relevant to this Verified Complaint, Congo Futur was an importer and

distributer of goods based in Kinshasa, Democratic Republic of Congo (hereafter, "DRC"), and

operated by Tajideen family members and employees operating on Tajideen's behalf in the DRC,



                                                 6
             Case 1:19-cv-00130 Document 1 Filed 01/18/19 Page 7 of 15




Lebanon, and elsewhere. Congo Futur was owned by and for the ultimate benefit of Kassim

Tajideen and others. Congo Futur was a subsidiary of Ovlas Trading SA and conducted business

from the address Boulevard Du 30 Juin No. 3642, Gombe, Kinshasa, DRC.

       25.    At all times relevant to this Verified Complaint, Arosfran was an importer and

distributer of goods based in Luanda, Angola, and was operated by Kassim Tajideen, as well as

family members and company employees operating on Kassim Tajideen's behalf in Angola and

Lebanon. Arosfran was owned by and for the ultimate benefit of Tajideen and others. Arosfran

was a sister company to Afri Belg, as well as Golfrate Holdings LDA.

       26.    Immediately after the designation of TAJCO as an SDGT in 2010, Husayn

Tajideen changed the name of the company in Gambia from Tajco Company Limited to Grand

Stores Limited.

       27.     On April 19, 2012, OFAC amended its SDGT designation of TAJCO to include

Grand Stores as an alias of TAJCO in Gambia.

       28.     Kassim Tajideen pleaded guilty in this Court to a criminal violation of 18 U.S.C.

§ 1956(h) on December 6, 2018, and admitted to conspiring to commit international money

laundering with the intent to promote the specific unlawful activity of violating IEEPA. He is

currently in U.S. government custody while awaiting sentencing. U.S. v. Tajideen, 17-CR-46,

Dkt. 223.

                          PERSONS AND ENTITIES ACTING
                      ON BEHALF OF AND/OR OWNED BY SDGTS


       29.     AJC, Ramani, and SRG are entities owned by, controlled by, or operated for the

benefit of, Kassim Tajideen and Ovlas Trading SA. Its daily operations are managed by Ali

Jaber and Hussein Jaber.



                                                7
             Case 1:19-cv-00130 Document 1 Filed 01/18/19 Page 8 of 15




       30.    AJC is based in Tema, Ghana, as well as Dubai, United Arab Emirates. Ramani

and SRG are based in Tema, Ghana.

       31.    AJC, Ramani, and SRG are part of a portfolio of Ghana-based companies and

tradenames operated by Ah Jaber, Hussein Jaber, and others for the benefit of Kassim Tajideen

and Ovlas Trading SA, including but not limited to:

              a.   Amani Manufacturing Company Ltd
              b.   Lara Mart
              c.   Multi-Pac Company Ltd
              d.   Royal Bow Company Ltd
              e.   Sika Aba Ltd
              f.   Silver Platter (GH) Ltd
              g.   Taj Investments Ltd
              h.   TT International Ltd

       32.     AJC, Ramani, and SRG share resources, finances, personnel, and other interests

with Ovlas Trading SA, and entities (a) through (h) listed in the preceding paragraph.

       33.     As a result of the above, business conducted by AJC, Ramani, and SRG is

conducted on behalf of SDGT Ovlas Trading SA and SDGT Kassim Tajideen,

                    THE INVOLVEMENT OF DEFENDANT FUNDS IN
                      PROHIBITED FINANCIAL TRANSACTIONS

       34.      Two of the types of financial transactions prohibited by IEEPA sanctions are: (1)

transactions by the SDGT (or an undesignated person or entity acting on their behalf) with a U.S.

person or company without an OFAC license; and (2) transactions in U.S. dollars by the SDGT

(or an undesignated person or entity acting on their behalf) with a non-U.S. person or company

that are cleared through correspondent accounts at a U.S.-based financial institution without an

OFAC license.

       35.      Correspondent banking, also known as interbank services, is a line of business at

many large financial institutions whereby other banks are able to support international wire



                                                 8
              Case 1:19-cv-00130 Document 1 Filed 01/18/19 Page 9 of 15




transfers for their customers in a currency they normally do not hold on reserve. Correspondent

banks in the United States facilitate these wire transfers by allowing these other banks, located

overseas, to maintain accounts at the correspondent bank in the United States.

       36.     Correspondent banking in the United States is not exempt from the Bank Secrecy

Act or the Money Laundering Control Act.

       37.     Citibank N.A. and Societe Generale (New York) are American financial

institutions headquartered in New York City. Both provide correspondent banking in the United

States in support of U.S. dollar transactions, among others.

       38.     SUM A and SUM C were seized from Citibank N.A. while involved in interbank

transfers that transited through the United States.

        39.    SUM B was seized from Sociate Generale (New York) while involved in

interbank transfers that transited through the United States.


Transfer of SUM A

        40.    On or about August 10, 2017, Double Gamma attempted to wire transfer SUM A

from its account ending in 0306 at Ghana Commercial Bank, Ltd., in Ghana to an AJC account at

the Emirates Islamic Bank in Dubai, United Arab Emirates.

        41.    At no time relevant to this Verified Complaint did any related parties to the

transaction involving SUM A, including but not limited to Ghana Commercial Bank, Ltd.,

Emirates Islamic Bank, Citibank N.A., Ali Jaber, Hussein Jaber, AJC, or Double Gamma, have

the proper license from OFAC to conduct business for the benefit of Kassim Tajideen or Ovlas

Trading SA.




                                                  9
              Case 1:19-cv-00130 Document 1 Filed 01/18/19 Page 10 of 15




       42.     In the normal course of the wire transaction, SUM A was transferred to Citibank

N.A. in the United States, whereupon it was seized by U.S. law enforcement via a warrant issued

in the District of Columbia.

       43.     SUM A was subsequently transferred to the custody of the U.S. Marshal Service.

Transfer of SUM B

       44.     On or about July 17, 2017, SRG attempted to wire transfer SUM B from its

account ending in 6230 at Standard Trust Bank in Ghana to SCCI at Societe Generale de

Banques en Cote d'Ivoire SA in the Ivory Coast.

       45.     At no time relevant to this Verified Complaint did any related parties to the

transaction involving SUM B, including but not limited to the Standard Trust Bank, Societe

Generale (New York), Societe Generale de Banques en Cote d'Ivoire SA, Hussein Jaber, SCCI

or SRG, have the proper license from OFAC to conduct business for the benefit of Kassim

Tajideen or Ovlas Trading SA.

       46.     In the normal course of the wire transaction, SUM B was transferred to Societe

Generale (New York) in the United States, whereupon it was seized by U.S. law enforcement via

a warrant issued in the District of Columbia.

        47.    SUM B was subsequently transferred to the custody of the U.S. Marshal Service.

Transfer of SUM C

        48.    On or about August 23, 2017, Ramani attempted to wire transfer SUM C from its

account ending in 4881 at Access Bank Ltd. in Ghana to Kien at Joint Stock Commercial Bank

for Investment and Development in Vietnam.

        49.    At no time relevant to this Verified Complaint did any related parties to the

transaction involving SUM C, including but not limited to the Joint Stock Commercial Bank for



                                                10
              Case 1:19-cv-00130 Document 1 Filed 01/18/19 Page 11 of 15




Investment and Development, Citibank N.A., Hussein Jaber, Kien, or Ramani, have the proper

license from OFAC to conduct business for the benefit of Kassim Tajideen or Ovlas Trading SA.

       50.     In the normal course of the wire transaction, SUM C was transferred to Citibank

N.A. in the United States, whereupon it was seized by U.S. law enforcement via a warrant issued

in the District of Columbia.

       51.     SUM C was subsequently transferred to the custody of the U.S. Marshal Service.

                               FIRST CLAIM FOR FORFEITURE

                (18 U.S.C. § 981(a)(1)(C) — Property Constituting or Derived from
              Proceeds Traceable to a Specified Unlawful Activity — IEEPA Violations)

       52.     The allegations contained all foregoing paragraphs of this Verified Complaint for

Forfeiture In Rem are incorporated by reference.

       53.     Pursuant to 18 U.S.C. § 981(a)(1)(C), "{any property, real or personal, which

constitutes or is derived from proceeds traceable to a violation of. . . or any offense constituting

specified unlawful activity" is subject to forfeiture by the United States.

       54.     "Specified unlawful activity" is defined in 18 U.S.C. § 1956(c)(7) to include,

among other things, offenses related to violations of the International Emergency Economic

Powers Act.

        55.    For purposes of the civil forfeiture statutes and pursuant to 18 U.S.C.

§ 981(a)(2)(A), "proceeds" refers to "property of any kind obtained directly or indirectly, as a

result of the commission of the offense giving rise to forfeiture, and any property traceable

thereto, and is not limited to the net gain or profit realized from this offense."

        56.     The defendants in rem are funds that constitute or are derived from proceeds

traceable to specified unlawful activity, specifically violations of IEEPA. As a result, the

defendants in rem are subject to forfeiture to the United States of America.

                                                  11
              Case 1:19-cv-00130 Document 1 Filed 01/18/19 Page 12 of 15




                            SECOND CLAIM FOR FORFEITURE

           (18 U.S.C. § 981(a)(1)(C) — Property Constituting or Derived from Proceeds
            Traceable to a Specified Unlawful Activity —Conspiracy to Violate IEEPA)

       57.     The allegations contained in all foregoing paragraphs of this Verified Complaint

for Forfeiture In Rem are incorporated by reference.

       58.     Pursuant to 18 U.S.C. § 981(a)(1)(C), "[a]ny property, real or personal, which

constitutes or is derived from proceeds traceable to a violation of. . . or any offense constituting

specified unlawful activity...or a conspiracy to commit such an offense" is subject to forfeiture

by the United States.

       59.     "Specified unlawful activity" is defined in 18 U.S.C. § 1956(c)(7) to include,

among other things, offenses related to violations of the International Emergency Economic

Powers Act.

       60.     For purposes of the civil forfeiture statutes and pursuant to 18 U.S.C.

§ 981(a)(2)(A), "proceeds" refers to "property of any kind obtained directly or indirectly, as a

result of the commission of the offense giving rise to forfeiture, and any property traceable

thereto, and is not limited to the net gain or profit realized from this offense."

        61.    The defendants in rem are funds that constitute or are derived from proceeds

traceable to a conspiracy to commit specified unlawful activity, specifically a conspiracy to

violate IEEPA. As a result, the defendants in rem are subject to forfeiture to the United States of

America.




                                                  12
              Case 1:19-cv-00130 Document 1 Filed 01/18/19 Page 13 of 15




                             THIRD CLAIM FOR FORFEITURE

                     (18 U.S.C. § 981(a)(1)(A) — Property Involved in and/or
                          Traceable to International Money Laundering)

       62.     The allegations contained in all foregoing paragraphs of this Verified Complaint

for Forfeiture In Rem are incorporated by reference.

       63.     Pursuant to 18 U.S.C. § 981(a)(1)(A), "[a]ny property, real or personal, involved

in a transaction or attempted transaction in violation of section[] 1956, 1957, or 1960 of this title,

or any property traceable to such property" is subject to forfeiture by the United States.

       64.     Pursuant to 18 U.S.C. § 1956(a)(2)(A), a person commits money laundering if the

person transports, transmits, or transfers, or attempts to transport, transmit, or transfer a monetary

instrument or funds to a place inside the United States from or through a place outside of the

United States with the intent to promote the carrying on of specified unlawful activity.

        65.    As noted above, 18 U.S.C. § 1956(c)(7) defines "specified unlawful activity" to

include, among other things, offenses related to violations of IEEPA.

        66.    The defendants in rem are subject to forfeiture pursuant to 18 U.S.C.

§ 981(a)(1)(A) because they constitute property involved in violations of 18 U.S.C. § 1956(h)

and 18 U.S.C. § 1956(a)(2)(A), or property traceable to such property, meaning inter alia, that

the forfeitable property constitutes funds that entered the United States from outside the United

States with the intent to promote the carrying on of IEEPA violations.

                                    REQUEST FOR RELIEF

        WHEREFORE, the United States of America requests that Arrest Warrants In Rem and

notice issue on the defendant property as described above; that due notice be given to all parties

to appear and show cause why the forfeiture should not be decreed; that judgment be entered

declaring that the defendant property be forfeited to the United States of America for disposition


                                                  13
             Case 1:19-cv-00130 Document 1 Filed 01/18/19 Page 14 of 15




according to law; and that the United States of America be granted such other relief as this Court

may deem just and proper, together with the costs and disbursements of this action.

       DATED this 18th day of January 2019.

                                     Respectfully submitted,

                                     DEBORAH L. CONNOR
                                     Chief
                                     Money Laundering and Asset Recovery Section

                      By:
                                      Kathleen Robeson, V No. 89526
                                      Joseph Palazzo, MA No. 669666
                                      Trial Attorneys
                                      Money Laundering and Asset Recovery Section
                                      Criminal Division, US Department of Justice
                                      1400 New York Avenue, NW
                                      Washington, DC 20005
                                      kathleen.robeson@usdoj.gov
                                      joseph.palazzo@usdoj.gov
                                      tel: (202) 514-1263




                                                14
               Case 1:19-cv-00130 Document 1 Filed 01/18/19 Page 15 of 15




                                         VERIFICATION

          I, Matthew R. Swetits, a Task Force Officer for the Drug Enforcement Administration,

hereby verify and declare under penalty of perjury that I have read the foregoing Verified

Complaint For Forfeiture In Rem and all exhibits and know the contents thereof, and that the

matters contained in the Verified Complaint For Forfeiture In Rein are true to my own

knowledge.

          The sources of my knowledge and information and the grounds of my belief are the

official files and records of the United States, information supplied to me by other sworn law

enforcement officers and investigators, as well as my own investigation of this case, along with

others.

          I hereby verify and declare under penalty of perjury under the laws of the United States

of America, pursuant to 28 U.S.C. § 1746, that the foregoing is true and correct.

          EXECUTED on this 18th day of January 2019.




                                                        its
                                        Task Force Officer
                                        Drug Enforcement Administration




                                                   15
